Citation Nr: 9923410	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-32 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral pes cavus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1995 to April 
1996.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

In an August 1997 rating decision the RO denied service 
connection for plantar warts, bilateral ankle tendinitis and 
urinary tract infections.  No notice of disagreement with 
that decision was received.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's appeal.

2.  The appellant served on active duty from March 1995 to 
April 1996.  

3. The appellant's induction examination revealed that she 
had pes cavus.  She experienced symptomatic exacerbation 
of the preservice pes cavus during service.

4. The greater weight of the relevant and probative evidence 
of record does not establish an increase in the 
appellant's pre-existing pes cavus during her active 
military service.


CONCLUSION OF LAW

Bilateral pes cavus clearly and unmistakably pre-existed 
service, thereby rebutting the presumption of soundness, but 
pes cavuswas not aggravated by military service.  38 U.S.C.A. 
§ 1101, 1110, 1111, 1153, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded' within the meaning of 38 U.S.C.A. § 5107(a); 
that is, she has presented a claim that is plausible.  
Further, she has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not been sought already, 
are available.  The Board accordingly finds that the duty to 
assist the appellant, as mandated by § 5107(a), has been 
satisfied.

A merits-based review of the appellant's claim requires the 
Board to provide a written statement of the reasons or bases 
for its findings and conclusions on material issues of fact 
and law.  38 U.S.C.A. § 7104(d)(1) (West 1991).  To this end, 
the Board must analyze the credibility and probative value of 
the evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1998).  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1998).  Each disabling condition shown 
by the service records must be considered on the basis of the 
places, types and circumstances or the veteran's active 
service period, as shown by service records, the official 
history of each organization in which she served, her medical 
records and all pertinent and lay evidence.  Id.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  Id.

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(1998).

A pre-existing injury or disease will be considered to have 
been aggravated by military service when there has been an 
increase in the underlying pathology of the condition during 
such service, beyond its normal progression.  38 C.F.R. 
§ 3.306(a) (1998).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service; this includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1998).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Id.

The Board concludes that the medical evidence of record 
clearly and convincingly establishes that bilateral pes cavus 
pre-existed the appellant's period of military service and, 
therefore, did not originate in service.  The enlistment 
examination indicated that the appellant presented with 
bilateral pes cavus, not considered disqualifying.  
Accordingly, a preponderance of the evidence is against a 
grant of service connection for bilateral pes cavus on a 
direct incurrence basis.  38 C.F.R. § 3.303 (1998).

Having reviewed the evidence of record, the Board concludes 
that the weight of the evidence is against the appellant's 
claim on the basis of aggravation of the pre-existing 
bilateral pes cavus.  As indicated above, service connection 
based on aggravation requires evidence of an increase in the 
underlying pathology of the disability during service, beyond 
its normal progression.  38 C.F.R. § 3.306(a) (1998).  As 
with the issue of direct incurrence, the Board places greater 
probative value on the objective medical evidence, as opposed 
to the appellant's contentions and lay assertions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Board not 
required to entertain unsupported lay speculation on medical 
issues).  

With respect to the treatment the appellant received in 
service, the Board notes that she required medical attention 
in August 1995 for foot pain and blisters, as a result of the 
fact that her boots were too large.  The examiner noted that 
the appellant had "marked pes cavus."  In April 1996, the 
appellant complained again of foot pain and swelling; the 
examiner noted that she had pes cavus.  No foot trauma 
aggravating the condition was shown in either these or any 
other of the appellant's service medical records.  

Va outpatient treatment records from July 1996 to February 
1997 show complaints of foot pain.  In November 1996 the 
examiner noted that there were no significant objective 
findings.  In a May 1997 VA compensation exam report, no 
deformity of the feet was found on clinical examination.  X-
rays of the feet reflected pes cavus alignment with no 
evidence of degenerative changes.  

The Board has considered the appellant's contentions on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and her service.  See Espiritu, supra.  The 
appellant's lay assertions will not support a finding on 
medical questions requiring special expertise or knowledge, 
such as diagnosis or causation of a disease or severity of 
pathology.  Moreover, it is not shown that the appellant is 
competent herself based on medical training and professional 
status to render such opinion.  In this regard, although one 
examiner in service reported marked pes cavus, post service 
medical records have not noted any significant foot deformity 
on clinical examination.  Symptomatic exacerbations of a 
disorder do not establish aggravation of the condition; 
rather, it must be shown that there was an increase in the 
severity of the basic pathology.  As noted, the evidence does 
not show any significant trauma to the feet in service, any 
superimposed arthritis of the feet or any increase in the 
severity of the basic pathology of the condition.

Based on the foregoing, the Board concludes that entitlement 
to service connection for bilateral pes cavus is not 
warranted.  The preponderance of evidence found probative to 
the issue on appeal weighs against a grant of the benefits 
sought; the benefit of the doubt is for application only 
where the evidence is found to be relatively evenly balanced.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).


ORDER

Service connection for bilateral pes cavus is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

